Maxwell, J.,
dissenting.
I regret that I am not able to concur in the view of the majority of the court that a failure of a city tax collector to forward to the Comptroller a list of the lands sold for city taxes, as provided in the revenue law of 1895, is an omission of which the land owner can not complain. The statute provides that three such lists shall be made, two to be filed with officers of the city and county respectively in which the land lies, and the third to be forwarded to the Comptroller, in whose office all of the tax records of the State are gathered. None of these lists is made that to which a land owner shall especially look to ascertain whether his land has been sold.
A property holder may own lands in several counties. It would be a most natural course for such an owner, instead of prosecuting a separate search in each county, to apply to the Comptroller's office, in which should be found a record of all tax sales, for information as to the sales made of his lands. Should he ascertain all there recorded and redeem the lands from these, and after the period for redemption has expired discover that other sales had been made and not reported to the Comptroller, it would be a most harsh rule to say that he had no right to assume that the officers had performed that part of their duty requiring them to forward such lists to the Comtproller, and that, as a result of his misplaced confidence in their compliance with the law, he shall lose the ’land which he can no longer redeem.